Title: From George Washington to Alexander Hamilton, 13 June 1791
From: Washington, George
To: Hamilton, Alexander



My Dr sir
Mount Vernon, June 13th 1791.

I am arrived at this place and just in time to acknowledge (in a hasty manner by this days Post—the first opportunity that has offered of writing to Philada since I left Savanna—) the receipt of your private letter of the 17th of April by Mr Smith who lodged it at Cambden, through which it was known my rout would be on my return to the seat of the Government.
Mr Wolcott may be informed that it is my intention to appoint him to the office of Comptroller—With respect to his successor as Auditor, I shall suspend any determination, (if no manifest inconvenience will result from it) until my arrival in Philadelphia, which however is not likely to happen before the 5th or 6th of July as (by appointment at the last meeting) I am to meet

the Commissioners, undr the residence Act on Monday the 27th inst: at Georgetown, and may, for aught I know to the Contrary, be detained there several days; and afterwards must move slowly, on account of the exhausted condition of my horses.
No letters from the Northward or Eastward of this, bearing date between the 15th & 30th of May have come to my hands—and having abundant evidence before I reached Charleston of the slow movements of the Mail through the three Southernmost States, I did, before I left that place—on the 9th of that month direct that all letters which might be for & following me to be returned to Fredericksburgh as the first place I should touch the post line upon my return—But these directions not arriving in Richmond in time (as I conjecture) the letters of that interval, agreeably to the superscriptions which I am informed were on them, were forwarded from that place to Taylors Ferry, in expectation of meeting me there—but to this circumstance, which was unknown to me—and to finding from better information than I set out with, that it would be more convenient to cross James river higher up than at Taylors; is to be ascribed my missing the communications which were made between the 15—& 30. of May as mentioned before. These dispatches I may be long without, & perhaps never get; for there are no cross Posts in those parts and the letters, which will have to pass through many hands, may find some who are not deficient in curiosity.
My return to this place is sooner than I expected; owing to the uninterruptedness of my journey by sickness—from bad weather, or accidents of any kind whatsoever—Having obtained before I left Philadelphia the most accurate account, I could get there, of the places & roads through, & by which I was to perform my tour; and the distances between the former; I formed my line of march accordingly; fixed each days journey & the day to halt; from neither of which have I departed in a single instance, except staying, from a particular circumstance, two days in Columbia, and none at Charlotte, instead of one at each—and crossing James river at Carters ferry in place of Taylors, as was the original intention. But the improbability of performing a tour of 1700 miles (—I have already rode more), with the same set of horses without encountering any accident by which a deviation would be rendered unavoidable appeared so great that I

allowed eight days for casualties, and six to refresh at this place when I should have returned to it—None of the former having happened, account for the 14. days I shall remain here before the meeting with the Commrs; one of whom Mr Johnston chief Justice of the State of Maryland, & living at a pretty considerable distance from Georgetown; having made his arrangements agreeably thereto, would not be able to meet me sooner.
I mention this matter, that if there is anything pressing in either of the Departments, it may be Known where I am. With affectionate regard I am sincerely yours

G: Washington

